DISMISS and Opinion Filed October 11, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00025-CV

           SENSORMATIC ELECTRONICS, LLC, Appellant
                               V.
    JIRI MODRY, AS TRUSTEE OF THE JRAM TRUST UDT DATED
                       8/21/1996, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-10671

                       MEMORANDUM OPINION
                   Before Justices Osborne, Nowell, and Smith
                            Opinion by Justice Smith
      By motion filed September 28, 2022, appellant informs the Court the parties

have resolved all issues between them and moves to dismiss the appeal. We grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE

220025F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SENSORMATIC ELECTRONICS,                    On Appeal from the 193rd Judicial
LLC, Appellant                              District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-21-10671.
No. 05-22-00025-CV         V.               Opinion delivered by Justice Smith,
                                            Justices Osborne and Nowell
JIRI MODRY, AS TRUSTEE OF                   participating.
THE JRAM TRUST UDT DATED
8/21/1996, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER that appellee Jiri
Modry, as Trustee of the JRAM Trust UDT dated 8/21/1996, recover his costs, if
any, of this appeal from appellant Sensormatic Electronics, LLC.


Judgment entered October 11, 2022.




                                      –2–